Citation Nr: 0708945	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-03 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension 
benefits, in the calculated amount of $28,202, including the 
validity of creation of the overpayment.

2.  Entitlement to reinstatement of pension benefits.

(The veteran's claims of entitlement to service connection 
for diabetes mellitus, type II, high cholesterol, 
hypertension, and atherosclerotic cardiovascular disease and 
congestive heart failure with angina/chest pain, are 
addressed in a separate Board decision.) 


REPRESENTATION

Appellant represented by:	Chontele McIntyre, Attorney at 
Law




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and March 2003 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) Committee on Waivers and Compromises (Committee or COWC) 
in Nashville, Tennessee, which denied waiver of recovery of 
an overpayment in the calculated amount of $28,202 because of 
the veteran's bad faith.  The RO determined, in a June 2003 
statement of the case (SOC), that the debt was valid.  
Following issuance of the June 2003 SOC, the veteran's timely 
substantive appeal of denial of waiver of the calculated 
overpayment was received in that same month, June 2003. 

By a January 2004 decision, a September 2003 proposal to 
terminate the veteran's pension benefit payments was 
implemented.  The veteran disagreed with that determination 
in February 2004, and sought reinstatement of his pension 
benefits.  In November 2005, an SOC addressing that claim was 
issued.  In February 2006, a substantive appeal which 
conveyed the veteran's desire to appeal denial of 
reinstatement of pension benefits was received.  

In January 2007, a letter was sent to the veteran by the 
Board, with a copy to his attorney, informing him that his 
substantive appeal as to the claim of entitlement to 
reinstatement of pension benefits may not have been timely 
filed and might have to be dismissed.  The veteran was given 
60 days to submit argument or evidence as to the timeliness 
of his appeal.  38 C.F.R. § 20.101(d) (2006).

In his June 2003 substantive appeal, the veteran requested a 
hearing before the Board.  The requested hearing was 
scheduled for September 2006.  In August 2006, the veteran 
withdrew the request for a hearing before the Board.


FINDINGS OF FACT

1.  In August 1998, the veteran was informed that income 
verification matching disclosed that he had earned income in 
1995 and 1996; in December 1999, waiver of an overpayment in 
the amount of $4,596.00, created by the veteran's 1995 and 
1996 earned income, was granted.  

2.  The veteran's eligibility verification reports, including 
reports submitted in May 1997, January 1998, April 1999, 
January 2000, and January 2001, stated that the veteran had 
no earned income, but income verification matching disclosed 
that the veteran earned income in each year from 1997 to 
2001.  

3.  The failure of the veteran to accurately report his 
income during the period from 1997 to 2001 was the sole cause 
of the overpayment at issue.

4.  The evidence demonstrates that the veteran failed to 
accurately report his income in 1997 through 2001 despite his 
knowledge of the requirement that he report income.  

5.  The veteran's substantive appeal of the denial of 
reinstatement of pension benefits was received in February 
2006, after more than 60 days had elapsed following issuance 
in November 2005 of the SOC addressing that claim.


CONCLUSIONS OF LAW

1.  The debt created by overpayment of pension benefits in 
the amount of $28,202.00, is valid.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277(a) 
(2006); VAOPGCPREC 6-98 (Apr. 24, 1998).


2.  Waiver of recovery of the overpayment of pension benefits 
in the calculated amount of $24,800 is precluded by reason of 
bad faith on the part of the veteran.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2006).

3.  The substantive appeal as to the issue of entitlement to 
reinstatement of pension benefits was not timely, and the 
Board has no jurisdiction to consider that issue, so the 
claim must be dismissed.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.2600, 20.101, 20.200, 20.202, 
20.302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to waiver of 
recovery of the overpayment at issue, and he contends that he 
is entitled to reinstatement of his pension benefits.  He 
contends that hardship has ensued from the determination to 
terminate his pension benefits, and that further harm to his 
family will ensue if the benefits are not reinstated.

1.  Request for waiver of overpayment

As a preliminary matter, the Board notes that the duty to 
notify and assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to claims for 
waiver of recovery of overpayments.  See Barger v. Principi, 
16 Vet. App. 132 (2002).  There are, however, other 
procedural due process requirements that are applicable in 
the context of overpayment issues.  

Once VA has determined there is a debt, the debtor must be 
advised of the fact of the debt and that he may dispute its 
existence or amount, as well as requesting waiver of the 
debt.  Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  It 
is clear that the veteran received such notice in this case, 
since he has contested the validity of the creation of the 
debt.  The Board notes that the RO reviewed the accuracy of 
its debt determination and advised the veteran of the 
findings.  

In addition, statutory due process requirements apply to the 
veteran's waiver request.  38 U.S.C.A. § 5302 requires that 
VA notify a payee of VA benefits of the right to submit an 
application for waiver of the indebtedness and the procedures 
for submitting the application when an overpayment has been 
assessed.  38 U.S.C.A. § 5302(a); see 38 C.F.R. § 1.963(b) 
(procedures for applying for waiver).  The evidence 
establishes that VA gave this notice to the veteran, since 
the waiver sought by the veteran after this notice is before 
the Board on appeal.  

The COWC provided the veteran the Reasons and Bases for 
determining the validity of the debt in its January 2003 and 
March 2003 decisions.  A June 2003 statement of the case 
(SOC) recited the reasons and bases for the finding that the 
debt was validly created and for denial of waiver of 
overpayment.  The appellant has submitted numerous statements 
in support of his claim, and has had every opportunity to 
submit evidence in support of his claim.  The Board finds 
that no reasonable possibility exist that any further 
development of the claim would be capable of producing 
evidence that would substantiate the claim.  As such, the 
appellant is not prejudiced by an adjudication of his claim 
at this juncture.

A.  Validity of the Debt

As a threshold matter, the Board must determine the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991); VAOPGCPREC 6-98.  The veteran disputes 
that he was overpaid pension benefits in the amount of 
$28,202 on the basis that he was legally entitled to those 
benefits based on his service and that those benefits were 
necessary to support his family.  He also contends that he 
has medical problems and requires numerous medications daily.  
His statements have been accepted as a claim that the debt is 
not valid.  See VAOPGCPREC 6-98; 38 C.F.R. § 1.911(c).

Under the applicable governing legal criteria, the maximum 
rate of pension is reduced by the amount of the countable 
income of the beneficiary.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.23 (2006).  Earned income, as well as 
unemployment benefits, and payments of any kind from any 
source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503 (West 
2002); 38 C.F.R. § 3.271.  Certain expenses, including 
unreimbursed medical expenses, may be deducted from countable 
annual income during the 12-month annualization period in 
which they were paid.  38 C.F.R. § 3.272.  

Historically, the veteran was awarded pension benefits 
beginning in March 1995, based on his initial report that he 
had no countable income.  The veteran submitted an 
Eligibility Verification Report (EVR) in which the veteran 
reported that his income during 1997 was zero and his net 
worth was zero.  In May 1998, VA received computer matching 
information indicating that the veteran had earned income in 
the amount of $2,245 during the 1995 reporting period, as 
well as $2,352 in unemployment compensation.  

The Debt Management Center notified the veteran in October 
1998 that an overpayment in the amount of $4,596.00 had been 
created.  In November 1998, the veteran requested waiver of 
this amount of indebtedness, stating that repayment would 
cause hardship.  In June 1999, the veteran was notified that 
the request for waiver had been granted, because his monthly 
expenses were greater than his monthly income.  

In January 1998, April 1999, January 2000, and January 2001, 
the veteran submitted EVRs which showed that he had $0 income 
and had no net worth for the period from 1997 to 2000.  Each 
year, including with letters dated in May 1997, February 
1998, April 1999, and May 2000, VA informed the veteran that 
pension was intended to make up the difference between the 
veteran's income and the maximum annual rate of pension, and 
that the veteran's pension rate was based on the fact that 
there was no countable income for the veteran or any family 
member.  Each pension award notice included the statements, 
"Your rate of VA pensions depends on total "family" income 
which includes your income and that of any dependents.  We 
must adjust your payments whenever this income changes." 

In February 2002, VA notified the veteran that information 
from computer verification of income that showed that the 
veteran earned $762.00 in 1997, $2,123 from one employer and 
$2,572.34 from another employer in 1998, $5,185.28 from one 
employer and $7,928.25 from another employer in 1999, 
$6,098.90 from one employer and $7,770.85 from another 
employer in 2000, and had earned income in 2001.  In May 
2002, the RO proposed reduction of the veteran's pension, 
beginning in February 1997.  The veteran disagreed with the 
proposal to reduce his pension benefits payments, and the 
veteran submitted a request for a waiver of overpayment.  

After more complete development of the evidence, the RO 
determined that the veteran's total verified income was 
$792.00 for 1997, $4,695 for 1998, $14,086.53 for 1999, 
$16,395.25 for 2000, $22,962.34 for 2001, and $19,331.91 for 
2002.  In 2002, the veteran reported earned income of 
$1,425.00.

The veteran stated, in his August 2002 letter to VA, that 
"It is not my intent, now, nor has it ever been to defraud.  
[$]1,400.00 monthly, . . . cannot and will not sustain a 
family of five (5)."  

He did contest the validity of the debt, including the 
amount.  As noted above, the veteran stated that he had 
health problems and required numerous medications.  However, 
he has never provided documentation of medical expenses which 
would allow deduction of those expenses, if incurred, from 
his income.  The RO provided a detailed audit of the amount 
of the debt in a November 2005 SOC.  The veteran did not 
thereafter dispute the accuracy of the amount of overpayment 
or the amount of income attributed to him.  Since the veteran 
did not submit a notice of disagreement or substantive appeal 
after receiving the account information detailing the 
calculation of the amount of the debt, no appeal as to the 
amount of the debt is before the Board.  Because the veteran 
submitted a substantive appeal following issuance of the SOC 
addressing the validity of the debt, an appeal as to the 
creation of the debt is before the Board.  

A VA pension recipient must notify VA of all circumstances 
which will affect his entitlement to receive, or the rate of, 
the benefit being paid.  Such notice must be furnished when 
the recipient acquires knowledge that his or her income has 
changed.  38 C.F.R. § 3.660(a)(1).  In this case, the 
evidence demonstrates that the veteran had ample notice and 
subsequent reminders of his obligation to accurately report 
to VA his income from all sources, but failed to do so.  The 
veteran has not contended that he did not know that he should 
report the income he received in 1997, 1998, 1999, 2000, and 
2001.  Consequently, the Board finds that the veteran's 
failure to report his income to VA was the direct cause of 
the overpayment.

The overpayment at issue resulted solely from the veteran's 
failure to notify VA of his income.  He knew, or should have 
known, that his income would reduce the amount of the monthly 
pension benefit to which he was entitled.  Certainly, after 
the veteran was notified in 1998 that his 1995 and 1996 
income reduced his entitlement to pension benefits, and after 
he was notified that an overpayment had been created, he knew 
that he was not entitled to full pension benefits when he 
earned income.  

The veteran has not provided evidence of any expense which 
would reduce his countable income.  The RO has provided an 
explanation of the amount of the calculated debt, and the 
veteran has not disagreed with the calculated amount, which 
reflects the amount of benefits the veteran received in 1997 
through 2001 to which he was not entitled.  Because the 
overpayment at issue did not result solely from VA error, 
there is no basis to conclude that it was improperly created.  
See 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2) (the 
effective date of reduction or discontinuance of pension by 
reason of an erroneous award based solely on administrative 
error shall be the date of last payment).  The creation of 
the debt is valid.  

B.  Waiver of the Debt

This matter was referred to the Committee, in part, for 
review of the veteran's request for waiver of recovery of the 
$28,202.00 overpayment in pension benefits.  By 
determinations issued in January 2003 and March 2003, the 
Committee denied the veteran's request for waiver of the 
debt.  The Committee found evidence of bad faith in the 
veteran's failure to accurately report his income during the 
years in question, even after an overpayment had been created 
because the veteran earned money in 1995 and 1996 and the 
veteran had been notified of the creation of an overpayment.  
As noted above, the veteran was notified in 1998 that an 
overpayment in the amount of $4,596.00 had been created by 
the veteran's failure to report income.  Although repayment 
of that amount was ultimately waived in June 1998 due to 
hardship shown by the veteran, the fact that he has received 
a waiver under similar circumstances is evidence that he knew 
he was required to notify VA of his income in the past, and 
knew the risks for his failure to do so.  

However, following the 1998 notice that earned income reduced 
pension entitlement, and the notice involved in the 1999 
grant of the waiver, the veteran cannot say that he was not 
aware that he should report income.  The veteran was clearly 
advised that he was required to notify VA of any changes in 
his income.  The facts show that the veteran reported that he 
had $0 in income for each year at issue, even though he 
earned more than $14,000 in 1999 and more than $16,000 in 
2000.  

The Committee determined that he was "well aware" of the 
requirement for prompt reporting of income, and determined 
that he "knowingly failed" to report his income.  The facts 
support the Committee's conclusions.  

A waiver of recovery of an overpayment of disability pension 
benefits may be authorized in a case in which recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a).  However, recovery of an overpayment of 
disability pension benefits may not be waived where there is 
an indication of fraud, misrepresentation, or bad faith.  38 
U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  Bad faith 
generally is an unfair or deceptive dealing by one who seeks 
to gain at another's expense; there need not be an actual 
fraudulent intent, but merely an intent to seek an unfair 
advantage with knowledge of the likely consequences, and a 
subsequent loss to the Government.  38 C.F.R. § 1.965(b)(2).

In this instance, the RO determined that the evidence 
demonstrated that the veteran acted in bad faith in the 
actions creating the indebtedness.  38 C.F.R. § 1.962.  The 
Board agrees.  The EVRs in the veteran's handwriting show 
that the veteran continued to show that he had $0 income, 
even though he earned significant income, including more than 
$16,000 in 2000.  

The veteran had clearly received notice that income should be 
reported, and the creation of the overpayment in 1998, and 
subsequent correspondence, were sufficient to advise the 
veteran that he was responsible for repayment if an 
overpayment was created.  The veteran repeatedly reported 
zero income on all forms submitted to VA, when he was earning 
significant income.  His repeated failure to make complete 
disclosures of his income, including while seeking waiver of 
the overpayment already created, under circumstances where he 
had been repeatedly advised that entitlement to pension and 
the amount awarded depended on his income, establishes "bad 
faith" as defined by regulation.  

In January 2003, the veteran submitted a Financial Status 
Report (FSR) in support of his request for waiver of the 
overpayment.  That FSR stated that the veteran had a monthly 
gross salary of $165.00 as an educational assistant for the 
Memphis (Tennessee) City Schools.  The veteran's actual 
income for that year has been shown to be nearly $24,000, an 
amount many times in excess of $165 per month the veteran 
reported on his FSR.  The veteran's failure to report his 
income accurately while seeking waiver of overpayment is 
inconsistent with the veteran's statements that he did not 
act in bad faith or intend to defraud the government.  

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the veteran demonstrated bad faith 
by failing to completely and accurately report his income to 
VA, thereby retaining VA benefits to which he was otherwise 
not entitled.  There is not an approximate balance of 
positive and negative evidence as to the issue on appeal as 
to warrant application of the doctrine of reasonable doubt.  
In light of the finding of bad faith, waiver of recovery of 
the overpayment is precluded by law.  

There is no basis for further consideration regarding the 
elements of equity and good conscience, such as hardship or 
other equitable factors.  See also Farless v. Derwinski, 2 
Vet. App. 555 (1992).  Although the Board sympathizes with 
the financial difficulties created by retrieval of this debt, 
the law requires its recovery.  The appeal; for waiver of the 
overpayment must be denied.



2.  Claim for reinstatement of pension benefits

As noted in the Introduction above, the Board identified a 
procedural defect as to the claim for reinstatement of 
pension benefits, and notified the veteran and his attorney, 
in January 2007, that his appeal as to this issue might not 
be timely.  

In response to the Board's January 2007 notice, the veteran 
provided argument that he had submitted substantive appeal as 
to claims for service connection in February 2005.  However, 
the substantive appeal the veteran filed in February 2005 was 
submitted prior to the November 2005 issuance of the SOC as 
to the claim for reinstatement of pension benefits.  The 
February 2005 substitutive appeal cannot, therefore, 
constitute a timely substantive appeal of this issue.  The 
veteran did not provide any specific argument as to the 
timeliness of the appeal for reinstatement of pension 
benefits, other than the fact that he submitted a substantive 
appeal in February 2005.  

Relevant law and regulations

The Board has jurisdiction over appeals of questions of law 
and fact that involve entitlement to VA benefits, as well as 
to resolve questions of its own jurisdiction.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101 
(2005).

Appellate review is initiated by the filing of a notice of 
disagreement (NOD) and is completed by the filing of a 
substantive appeal after a statement of the case (SOC) has 
been furnished.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201.  In order to perfect an appeal to 
the Board, a claimant must file a substantive appeal, which 
consists of a properly completed VA Form 9 or correspondence 
containing the necessary information.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.202.

The substantive appeal must be filed within sixty days from 
the date that the RO mails the SOC to the appellant, or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the SOC will be presumed to be the same as the date of the 
SOC for purposes of determining whether an appeal has been 
timely filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).

Analysis

The RO issued a SOC addressing the claim for reinstatement of 
pension benefits on November 10, 2005.  The RO issued a 
supplemental statement of the case (SSOC) which addressed 
claims of service connection in January 2006, and that SSOC 
noted that no appeal as to the claim for reinstatement of 
pension benefits had been received.  The veteran thereafter 
submitted a substantive appeal form, VA Form 9, "Appeal to 
Board of Veterans' Appeals," in February 2006.  

The veteran has provided no argument or evidence as to why he 
did not perfect appeal of this issue prior to February 2006.  
The SOC issued in November 2005 was sent to the same address 
to which the January 2006 SSOC was sent.  There is no 
evidence that the SOC was returned undelivered.  In addition 
to this notice, the veteran was also contacted by VA via 
telephone on November 10, 2005.  He was specifically informed 
that a statement of the case addressing this issue had been 
sent to him and that he had until January 10, 2005 (sic) to 
complete and return a substantive appeal to the Nashville 
office.  

There is a presumption of regularity that has been held to 
attend the administrative functions of the Government.  It 
may be presumed that the SOC was issued by the RO on the date 
stamped on the copy of record and it may be presumed that the 
SOC was delivered to the veteran, unless the presumption of 
regulatory is rebutted by clear and convincing evidence to 
the contrary.  See Crain v. Principi, 17 Vet. App. 182, 190 
(2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) 
(quoting Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  
The veteran has not provided any evidence that he did not 
receive the November 2005 SOC.

Since the veteran did not perfect appeal of his disagreement 
with the denial of reinstatement of pension benefits within 
the 60 days allowed by statute for submission of a timely 
substantive appeal after issuance of the November 2005 SOC, 
there is no timely appeal of this issue to the Board.  In the 
absence of a timely appeal, the Board has no jurisdiction to 
consider this issue, and this claim must be dismissed by the 
Board.  

The Board notes that dismissal of the claim for reinstatement 
of pension benefits for lack of a timely substantive appeal 
does not affect any other issue before the Board for which a 
timely appeal has been submitted.  


ORDER

The appeal for waiver of recovery of overpayment of improved 
pension benefits, in the calculated amount of $28,202, 
including the validity of creation of the overpayment and the 
accuracy of the calculated amount of the veteran's income, is 
denied.

The claim of entitlement to reinstatement of pension benefits 
is dismissed.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


